Citation Nr: 0920881	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-34 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for alcoholism.

2.  Entitlement to service connection for drug abuse and 
smoking.

3.  Entitlement to service connection for unspecified mental 
disorders other than posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 through 
November 1968.  During that time, the Veteran served in 
Vietnam from May 1967 through May 1968, and was decorated 
with a Bronze Star Medal for meritorious service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.

The issue of the Veteran's entitlement to service connection 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed his claim for service connection for 
alcoholism, drug abuse, and smoking in June 2004.

2.  The Veteran used alcohol from his period of active duty 
service through 1982.

3.  The Veteran used tobacco products from his period of 
active duty service through May 2002.

4.  The Veteran has not been diagnosed with a mental 
disorder, other than PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's use of alcoholic beverages constitutes 
willful misconduct, and as such, his claim of entitlement to 
service connection for alcoholism must be denied as a matter 
of law.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.301, 3.303 (2008).

2.  The Veteran's claim of entitlement to service connection 
for drug abuse and smoking must be denied as a matter of law.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.300, 3.301, 3.303 (2008).

3.  The Veteran's claimed mental disorder other than PTSD was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.300(a), for all claims received by 
VA after June 9, 1998, a disability or death is not 
considered service-connected on the basis that it resulted 
from injury or disease that is attributable to the veteran's 
use of tobacco products during service. 

Under 38 C.F.R. § 3.301(a), direct service connection may be 
granted only in cases where a disability or cause of death 
was incurred or aggravated in the line of active duty, and 
not as a result of the veteran's own willful misconduct.  For 
all claims that have been filed after October 31, 1990, the 
abuse of alcohol or drugs is deemed as willful misconduct on 
the part of the veteran.

II.  Entitlement to service connection for alcoholism and 
drug abuse/smoking

The Veteran's claims of service connection for alcoholism and 
drug abuse/smoking were filed in June 2004. 

In a VA Form 21-4138 filed by the Veteran in August 2004, the 
Veteran asserted that he became addicted to cigarettes and 
alcohol during his tour of duty in Vietnam from October 1967 
through May 1968.  He further claimed that he continued to 
drink and smoke in excess following his discharge from active 
duty.  According to the Veteran, he stopped drinking in 1982 
and quit smoking in May 2002 after suffering a heart attack 
and undergoing bypass surgery.

A November 2004 letter from the Veteran's private physician, 
Dr. Bharathi S. Voora states that the Veteran claimed to him 
during treatment that he was under a lot of stress during his 
active duty and began drinking and smoking cigarettes, 
presumably as a method of coping with his stress.

Based upon the foregoing evidence, the Veteran is not 
entitled, as a matter of law, to service connection for his 
reported alcoholism, drug abuse, and smoking.  As the 
Veteran's claims were filed in June 2004, service connection 
for those claims may not be granted as a matter of law 
pursuant to 38 C.F.R. §§ 3.300 and 3.301.




III.  Entitlement to service connection for unspecified 
mental disorders other than PTSD

The Veteran's service treatment records do not reflect any 
complaints of any psychiatric symptoms by the Veteran, nor do 
they reveal any in-service treatment for or diagnosis of any 
mental disorders.  At the Veteran's August 1968 separation 
examination, he did not report any psychiatric symptoms.  A 
psychiatric examination performed at that time was normal.  
Similarly, the Veteran's post-service treatment records do 
not indicate any reported psychiatric symptoms or any 
treatment for or diagnosis of a psychiatric disorder.

In his August 2004 VA Form 21-4138, the Veteran reported that 
he experienced nightmares and "took out" his anger on his 
family, relatives, and friends.

Given the complete absence of any evidence in the current 
record indicating treatment for or diagnosis of any mental 
disorder, the Veteran is not entitled to service connection 
for an unspecified mental disorder other than PTSD.

Currently, the only evidence of record supporting the 
Veteran's claim of service connection for a mental disorder 
other than PTSD is his own lay opinion, as expressed in his 
August 2004 VA Form 21-4138.

Even if the Veteran's lay assertions could be read as 
claiming a continuity of symptomatology since service, such 
history is substantially rebutted by the complete absence of 
treatment for this disorder either in service or soon 
thereafter.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held, however, that service 
connection may not be predicated upon lay assertions of 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  In the present case, the Veteran has not been 
shown to possess the requisite medical training, expertise, 
or credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for a mental disorder 
other than PTSD, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  
38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

Insofar as the Veteran's claims of service connection for 
alcoholism, drug abuse, and smoking, no reasonable 
possibility exists that such assistance would aid in 
substantiating the Veteran's claims, as the grant of those 
claims is prohibited as a matter of law.  As such, VA is not 
required to assist the Veteran in accordance with 38 U.S.C.A. 
§ 5103A in regard to those claims.  38 U.S.C.A. 
§ 5103A(a)(2).

Insofar as the Veteran's claim of service connection for a 
mental disorder other than PTSD, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete such a claim in a July 2004 notification letter.  In 
a separate March 2006 notification letter, the Veteran was 
further notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After a reasonable 
period of time in which the Veteran was afforded an 
opportunity to respond to the RO's notification letter, this 
matter was adjudicated in a September 2006 Statement of the 
Case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records and 
identified private treatment records have been obtained.

The Board is aware that the Veteran has not undergone a VA 
examination in connection with his claim of service 
connection for a mental disorder other than PTSD.  Under 
38 U.S.C.A. § 5103A(d), a VA medical examination is to be 
afforded the veteran where such an examination "is necessary 
to make a decision on the claim."  A VA examination is 
"necessary" where the evidence, taking into consideration 
all information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  As set forth fully above, 
the Veteran's claim is not supported by any competent medical 
evidence that pertains in any way to treatment or diagnosis 
of any claimed mental disorder.  Under the circumstances, 
there is no reasonable possibility that a VA examination 
would result in findings favorable to the Veteran, and a VA 
examination is not "necessary" in this case.  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for alcoholism, is denied.

Service connection for drug abuse and smoking, is denied.

Service connection for unspecified mental disorders, is 
denied.


REMAND

In support of his claim of service connection for PTSD, the 
Veteran asserted in a September 2006 statement that he was 
diagnosed with PTSD by "Dr. Dardes" in Erie, Pennsylvania.  
The RO should make efforts to contact the Veteran to obtain 
Dr. Dardes' address, as well as the names and addresses of 
any other medical providers who rendered treatment for the 
Veteran's claimed PTSD and which are not incorporated in the 
claims file.  The RO should then make efforts to obtain the 
treatment records from Dr. Dardes and other medical 
facilities identified by the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
Veteran's claim of service connection for 
PTSD.  This letter must inform the 
Veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the Veteran.  The letter 
should also request the Veteran to 
complete a VA Form 21-4142 release 
authorization with the complete address 
for Dr. Dardes, as well as other medical 
facilities that have rendered treatment 
to the Veteran for his claimed PTSD.

The Veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing release forms for Dr. 
Dardes and any other medical providers 
identified by the Veteran, with full 
address information, all records of 
medical treatment which are not currently 
associated with the Veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, if the additional treatment 
records obtained pursuant to the releases 
provided by the Veteran indicate a 
diagnosis of PTSD and an etiology opinion 
relating the diagnosed PTSD to a reported 
in-service stressor, the RO should review 
the file and prepare a summary of all the 
claimed stressors, including those 
stressors reported by the Veteran in his 
June 2005 PTSD questionnaire.  This 
summary must be prepared whether or not 
the Veteran provides an additional 
statement, as requested above.  This 
summary, a copy of the Veteran's DD 214, 
and all associated service documents 
should be sent to the U.S. Army Joint 
Service Records Research Center (JSRRC), 
National Archives and Records 
Administration (NARA), or any other 
appropriate agency for verification of 
the alleged stressful events in service. 
JSRRC, NARA, or any other agency should 
be provided with a copy of any 
information obtained above and should be 
requested to provide any additional 
information that might corroborate the 
Veteran's alleged stressors.

To the best extent possible, the RO is to 
search the unit records of the 501st 
Signal Company, 101st Airborne Division, 
U.S. Army, between May 1967 to February 
1968 to confirm the stressors reported by 
the Veteran in his June 2005 PTSD 
questionnaire.  Negative replies to this 
request should be noted in writing and 
associated with the claims folder.

4.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.
Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


